Exhibit 10.8
CLAIRE’S INC.
2400 W. Central Rd.
Hoffman Estates, IL 60192
May ____, 2011
[NAME]
[ADDRESS]
Dear ____________:
This letter is provided in connection with your opportunity to purchase shares
of common stock (the “Shares”) of Claire’s Inc. (the “Company”), the parent
company of Claire’s Stores, Inc. (“Claire’s Stores”), and to receive a matching
option grant on a buy one, get one basis at an exercise price of $10.00 per
Share on the terms described below. This opportunity is being made available to
you pursuant to the Company’s Amended and Restated Stock Incentive Plan as
amended (the “Plan”), and the Shares you purchase (the “Purchased Shares”), the
matching option grant (the “BOGO Option”), and any Shares acquired upon exercise
of the BOGO Option (the “BOGO Shares”) are subject in all respects to the
provisions of the Plan, except as specifically modified hereby. Capitalized
terms not otherwise defined in the text are defined in the Plan.

1.   Opportunity to Purchase Shares. You may purchase Shares at a price per
Share of $10.00. You must purchase Shares in increments of 1,000, and the number
of Shares you may purchase is limited to _________ shares. This offer to
purchase Shares hereby supersedes any and all other offers previously made by
the Company or its Affiliates to purchase Shares (other than outstanding stock
options previously granted and evidenced by a written stock option agreement),
and any and all such offers are hereby deemed to be revoked.   2.   Grant of
Matching Option. On the date that you complete the purchase of Shares described
in paragraph 1 above in accordance with paragraph 6 below (the “Grant Date”),
you will be granted a BOGO Option relating to the same number of Shares that you
purchase under paragraph 1 above at an exercise price per Share of $10.00. The
BOGO Option will vest and become exercisable in two equal annual installments on
the first and second anniversary of the Grant Date; provided that you are
employed by the Company on such dates; provided, further that the BOGO Option
will become fully vested and exercisable immediately prior to a Change of
Control (as defined in Exhibit A); provided, further, that in all cases, the
BOGO Option shall terminate in accordance with Section 5 of the Plan.   3.  
Rights/Restrictions on Shares. The Purchased Shares and the BOGO Shares are
subject to the rights and restrictions set forth in Section 8 of the Plan,
provided that in addition to the Company’s rights under Section 8(d) of the Plan

 



--------------------------------------------------------------------------------



 



    (Repurchase Right), if you voluntarily resign from employment with the
Company and its Affiliates prior to the earlier of the fourth anniversary of the
Grant Date or the date of a Qualified IPO, then the price per Share to be paid
by the Company for any BOGO Shares it chooses to repurchase under Section 8(d)
of the Plan shall not exceed the price per Share paid by you upon exercise of
the BOGO Option, less any distributions paid in respect of such Share.   4.  
Representations. By accepting this opportunity to purchase Shares and receive an
option award, you represent to the following, and understand that the Company
would not have made this opportunity available to you but for your
representations and acknowledgements below.

  (a)   Shares Unregistered; Investor Knowledge. You acknowledge and agree that
(i) neither the opportunity to purchase Shares, the grant of the BOGO Option nor
the offer to acquire Shares upon exercise thereof has been registered under
applicable securities laws; (ii) there is no established market for the Shares
and it is not anticipated that there will be any such market for the Shares in
the foreseeable future; and (iii) your knowledge and experience in financial and
business matters are such that you are capable of evaluating the merits and
risks of any investment in the Shares, and in this regard you have had an
opportunity to review Claire’s Stores financial statements and other documents
that are publicly available through the SEC’s website at http://www.sec.gov/ or
the Claires’ website at http://www.clairestores.com. Without limiting the
generality of the foregoing, you acknowledge that there can be no certainty
regarding the Company’s efforts to effect an initial public offering or its
ability to complete such an offering.     (b)   Acknowledgement. You acknowledge
and agree that: (i) this award is a one-time benefit, which does not create any
contractual or other right to receive future awards, or benefits in lieu of
awards; (ii) all determinations with respect to any such future awards,
including, but not limited to, the times when awards shall be granted, the
number of shares subject to each award, the exercise or purchase price, and the
time or times when each award shall vest, will be at the sole discretion of the
Company; (iii) this award is not part of normal or expected compensation for
purposes of calculating any severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; and (iv) that this award shall not create a right to further
employment with the Company or its affiliates and shall not interfere with the
ability of the Company or its affiliates to terminate your employment
relationship at any time, and upon termination of your employment for any reason
whatsoever, any rights in respect of the purchased shares, the BOGO Option or
the underlying Shares to which you would have been entitled had your employment
not terminated shall lapse upon the date of termination unless expressly stated
otherwise herein or the Plan, and you shall not be entitled to any compensation
in respect of loss of all or any of the purchased shares, the BOGO Option or
underlying Shares.

2



--------------------------------------------------------------------------------



 



  (c)   Employee Data Privacy. You consent to the collection, use and transfer
of personal data as described in this paragraph 4(c). You understand that the
Company and its Affiliates hold certain personal information about you
including, but not limited to, your name, home address and telephone number,
date of birth, social security number, salary, nationality, job title, common
shares or directorships held in the Company, details of all other entitlement to
common shares awarded, cancelled, exercised, vested, unvested or outstanding in
your favor, for the purpose of managing and administering this award (“Data”).
You further understand that the Company and/or its Affiliates will transfer Data
among themselves as necessary for the purposes of implementation, administration
and management of this award, and that the Company and/or any of its Affiliates
may each further transfer Data to any third parties assisting the Company in
such implementation, administration and management. You authorize them to
receive, possess, use, retain and transfer Data in electronic or other form, for
the purposes of implementing, administering and managing this award, including
any requisite transfer of such Data as may be required for the administration of
this award and/or the subsequent holding common shares on your behalf to a
broker or other third party with whom the shares acquired on exercise may be
deposited. You understand that he or she may, at any time, view the Data,
require any necessary amendments to it or withdraw the consent herein in writing
by contacting the local human resources representative.     (d)  
Confidentiality. You agree not to disclose or discuss in any way the terms of
this award to or with anyone other than members of your immediate family, or
your personal counsel or financial advisors (and you will advise such persons of
the confidential nature of this offer).

5.   Taxes: You should consult your personal tax advisor for information
concerning the tax treatment of your Purchased Shares, BOGO Option and BOGO
Shares. The Company is not making any representations concerning tax
consequences, and is not responsible for any taxes, interest or penalties you
incur in connection with your Shares or BOGO Option, even if the taxing
authorities successfully challenge any position taken by the Company in respect
of fair market value, wage withholding and reporting or otherwise.

3



--------------------------------------------------------------------------------



 



6.   Acceptance. In order to accept this offer to purchase Shares, you must
countersign below and indicate the number of Shares you desire to purchase in
the space indicated immediately above your signature, and send your signed
acceptance, along with a check for the purchase price payable to Claire’s Inc.
to ___ c /o Claire’s Stores, Inc., 2400 West Central Road, Hoffman Estates,
Illinois 60192 by no later than ___, 20___, at which time this offer will
expire.

We are excited to give you this opportunity to share in our future success.
Please contact _______________ should you have any questions.

          Sincerely,


CLAIRE’S INC.
    By:           Name:           Title:        

Agreed to and Accepted as to ___________ Shares by:
__________________________

4



--------------------------------------------------------------------------------



 



Exhibit A
Certain Definitions

(a)   “Apollo” means Apollo Management VI, L.P. and its Affiliates or any entity
controlled thereby or any of the partners thereof.   (b)   “Capital Stock” of
any Person means any and all shares, interests, rights to purchase, warrants,
options, participations or other equivalents of or interests in, however
designated, equity of such Person, including any Preferred Stock, but excluding
any debt securities convertible into such equity.   (c)   “Change of Control”
means:

  (i)   any event occurs the result of which is that any “Person,” as such term
is used in Sections 13(d) and 14(d) of the Exchange Act, other than one or more
Permitted Holders or their Related Parties, becomes the beneficial owner, as
defined in Rules l3d-3 and l3d-5 under the Exchange Act (except that a Person
shall be deemed to have “beneficial ownership” of all shares that any such
Person has the right to acquire within one year) directly or indirectly, of more
than 50% of the Voting Stock of the Company or any successor company thereto,
including, without limitation, through a merger or consolidation or purchase of
Voting Stock of the Company; provided that none of the Permitted Holders or
their Related Parties have the right or ability by voting power, contract or
otherwise to elect or designate for election a majority of the Board; provided
further that the transfer of 100% of the Voting Stock of the Company to a Person
that has an ownership structure identical to that of the Company prior to such
transfer, such that the Company becomes a wholly owned Subsidiary of such
Person, shall not be treated as a Change of Control;     (ii)   after an initial
public offering of Capital Stock of the Company during any period of two
(2) consecutive years, individuals who at the beginning of such period
constituted the Board, together with any new directors whose election by such
Board or whose nomination for election by the stockholders of the Company was
approved by a vote of a majority of the directors of the Company then still in
office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority of the Board then in office;

 



--------------------------------------------------------------------------------



 



  (iii)   the sale, lease, transfer, conveyance or other disposition, in one or
a series of related transactions other than a merger or consolidation, of all or
substantially all of the assets of the Company and its Subsidiaries taken as a
whole to any Person or group of related Persons other than a Permitted Holder or
a Related Party of a Permitted Holder; or     (iv)   the adoption of a plan
relating to the liquidation or dissolution of the Company.

(d)   “Exchange Act” means the Securities Exchange Act of 1934, as amended.  
(e)   “Permitted Holder” means Apollo.   (f)   “Preferred Stock” as applied to
the Capital Stock of any corporation means Capital Stock of any class or
classes, however designated, that is preferred as to the payment of dividends,
or as to the distribution of assets upon any voluntary or involuntary
liquidation or dissolution of such corporation, over shares of Capital Stock of
any other class of such corporation.   (g)   “Related Party” means:

  (i)   any controlling stockholder, 50% (or more) owned Subsidiary, or
immediate family member (in the case of an individual) of any Permitted Holder;
or     (ii)   any trust, corporation, partnership, limited liability company or
other entity, the beneficiaries, stockholders, partners, members, owners or
Persons beneficially holding an 50% or more controlling interest of which
consist of any one or more Permitted Holders and/or such other Persons referred
to in the immediately preceding clause (1).

(h)   “Subsidiary” means, with respect to any specified Person:

  (i)   any corporation, association or other business entity of which more than
50% of the total voting power of shares of Capital Stock entitled (without
regard to the occurrence of any contingency and after giving effect to any
voting agreement or stockholders’ agreement that effectively transfers voting
power) to vote in the election of directors, managers or trustees of the
corporation, association or other business entity is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person (or a combination thereof); and

2



--------------------------------------------------------------------------------



 



  (ii)   any partnership (a) the sole general partner or the managing general
partner of which is such Person or a Subsidiary of such Person or (b) the only
general partners of which are that Person or one or more Subsidiaries of that
Person (or any combination thereof).

(i)   “Voting Stock” of an entity means all classes of Capital Stock of such
entity then outstanding and normally entitled to vote in the election of
directors or all interests in such entity with the ability to control the
management or actions of such entity.

3